DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 11/2/2022 is acknowledged.
Drawings
Figures 17-19 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a third expansion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 depends directly from claim 1 which provides for “expanding each of the arms” into “an expanded state” but does not recite distinct “expansions”.  Accordingly, a reference to “a third expansion” without a first or second expansion is indefinite.
Claim 4 recites the limitation "a third expanded state" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends directly from claim 1 which provides for “expanding each of the arms” into “an expanded state” but does not recite distinct “expanded states”.  Accordingly, a reference to “a third expanded state” without a first or second expanded state is indefinite.
Claim 4 recites the limitation "the second expanded state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term “second expanded state” is not previously defined in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Murata et al. (US 2017/0089397).
Claim 1:
	Murata discloses an assembly method of a cross shaft universal joint (para. [0038]; figures 1(a)-(f)) in which a pair of arms (10) of a yoke are backed up from inside in an axial direction by a pair of backup jigs (32, 34), and cup bearings (18) are press-fitted from outside in the axial direction between bearing holes (15) of the arms and a cross shaft (17) inserted in the bearing holes, the assembly method comprising: expanding each of the arms outward in the axial direction by each of the backup jigs (figures 1(a)-(b)); press-fitting each of the cup bearings from the outside in the axial direction (figures 1(c)-(e)) and caulking (by 35, figure 1(e)) each of the cup bearings, with respect to each of the arms in an expanded state (figures 1(b)-(e) show the arms in an expanded state); and releasing an expansion of each of the arms by each of the backup jigs after press-fitting and caulking each of the cup bearings (figure 1(f)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata.
Claim 3:
	Murata discloses: a first expansion of expanding each of the arms to a first expanded state (figures 1(b)-(e)); a first press-fitting of press-fitting each of the cup bearings into each of the arms in the first expanded state (figure 1(c)-(d)); a maintained expansion of each of the arms to a continued expanded state after press-fitting each of the cup bearings (figure 1(2); and caulking each of the arms in the continued expanded state (figure 1(e)).
	Murata does not explicitly teach a second expansion of further expanding each of the arms to a second expanded state after press-fitting each of the cup bearings; and caulking each of the arms in the further expanded second expanded state.  However, applicant discloses that “if the difference between the press-fitting load and the caulking load is small, the amount of expansion to the second expanded state Q2 can be reduced,” and “if the expansion load of each arm 8 in the first expanded state Q1 is sufficiently large or the inclination of each inclined portion 36 of the wedge body 33 is small enough to sufficiently withstand a caulking load,  expansion of each arm 8 to the second expanded state Q2 can be omitted.” (emphasis added, paras. [0077] and [0078]).
	Here, Murata discloses that the expansion load in the first expanded state (figures 1(b)-(e)) is sufficiently large enough to withstand the caulking load applied (in figure (e)) such that an increased expansion load can be omitted.  However, those having ordinary skill in the art at the time the invention was filed would readily understand that if the first expansion load of Murata was insufficient to oppose the caulking load applied, sufficient increased expansion load would be necessary to oppose the caulking load in the caulking step to maintain the expanded state.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to, when necessary, adjust the expansion load of Murata to oppose the caulking load and maintain the expanded state during the caulking step.
Claim 4 (as best understood):
	Murata discloses: a maintained expansion of each of the arms in a continued expanded state after the caulking of the each of the arms (figure 1(e) after caulking but before removal in figure 1(f)); and a second press-fitting of press-fitting each of the cup bearings into each of the arms in the continued expanded state (see, paras. [0059]-[0061] describing the first press-fitting to a reference position; paras. [0062]-[0063] describing the second press-fitting to a final position; and para. [0064] describing a caulking process; each of which is performed while the expanded state is maintained).
	Murata does not explicitly teach a third expansion of further expanding each of the arms to a third expanded state; and a second press-fitting of press-fitting each of the cup bearings into each of the arms after the caulking of the each of the arms.  However, applicant discloses that “if the difference between the caulking load and the second press-fitting load is small, an amount of expansion to the third expanded state Q3 can be small,” and “if the expansion load of each arm 8 in the second expanded state Q2 is sufficiently large or the inclination of each inclined portion 36 of the wedge body 33 is small enough to sufficiently withstand the caulking load, expansion to the third expanded state Q3 can be omitted.” (emphasis added, paras. [0080]-[0081]).
Here, Murata discloses that the expansion load in the continued expanded state (figures 1(b)-(e)) is sufficiently large enough to withstand the second press-fitting load applied (in figure (d)) such that an increased expansion load can be omitted.  However, those having ordinary skill in the art at the time the invention was filed would readily understand that if the maintained expansion load of Murata was insufficient to oppose the second press-fitting load applied, sufficient increased expansion load would be necessary to oppose the second press-fitting load in the second press-fitting step to maintain the expanded state.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to, when necessary, adjust the expansion load of Murata to oppose the second press-fitting load and maintain the expanded state during the second press-fitting step.
Regarding the recitation that the second press-fitting occurs after the caulking, applicant has not set forth in clear and positive recitation any criticality for the claimed order of steps (expansion, first press-fit, caulking, second press-fit, removal), as opposed to order of Murata (expansion, first press-fit, second press-fit, caulking, removal), nor that it produces a new or unexpected result. Therefore, since it is neither taught, nor is it in any way apparent, what advantage the claimed configuration might provide, then the provision must be considered to be within the level of ordinary skill in the art, and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata in the claimed configuration.  Here, if the final adjustment of the press-fitting amount of 0.3 mm to 0.7 mm (para. [0059], [0062]) of the cup bearing occurs after the caulking step it would not significantly change the configuration of the prior art and does not produce a new or unexpected result.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Pitner (US Patent No. 3,529,942).
Claim 2:
	Murata teaches the method of claim 1 above but does not explicitly teach that the backup jigs are driven by a wedge body disposed at a machine center that is pushed between the backup jigs so as to move the backup jigs outward in an expansion direction, in the expanding of the each of the arms.
	Pitner teaches a method for assembling a universal joint comprising expanding each of the arms outward in the axial direction by each of the backup jigs; press-fitting each of the cup bearings from the outside in the axial direction with respect to each of the arms in an expanded state; and releasing an expansion of each of the arms by each of the backup jigs after press- fitting each of the cup bearings, wherein a wedge body disposed at a machine center is pushed between the backup jigs so as to move the backup jigs outward in an expansion direction, in the expanding of the each of the arms.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the wedge drive of Pitner for the independent servo drive of Murata since substitution of parts which provide the same function, in this case that of expanding the backup jigs, would be within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726